Case: 14-12849   Date Filed: 03/03/2015   Page: 1 of 9


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12849
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:13-cv-62008-JIC



DWAIN A. HAMILTON, M.D.,

                                                            Plaintiff-Appellant,

                                   versus

SHERIDAN HEALTHCORP INC.,
a Florida Corporation,
SHERIDAN HEALTHCARE CORPORATION,
JOSEPH LOSKOVE, M.D.,
JEAN MILES, M.D.,

                                                         Defendants-Appellees,

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 3, 2015)

Before WILSON, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-12849     Date Filed: 03/03/2015    Page: 2 of 9


      Dwain A. Hamilton, M.D., an African-American male, appeals the district

court’s order granting summary judgment in favor of defendants Sheridan

Healthcorp, Inc. and Sheridan Healthcare Corp. (collectively, Sheridan),

Dr. Joseph Loskove, and Dr. Jean Miles, in an action alleging race discrimination

and retaliation under Title VII of the Civil Rights Act of 1964 (Title VII), 42

U.S.C. §§ 2000e-2(a)(1), 2000e-3(a); 42 U.S.C. § 1981; and the Florida Civil

Rights Act of 1992 (FCRA), Fla. Stat. § 760.01 et seq. Dr. Hamilton raises three

arguments on appeal. First, he argues that he presented sufficient circumstantial

evidence of the discriminatory intent of the decision-makers involved in his

transfer and termination, so as to preclude summary judgment on his disparate-

treatment claims. Second, Dr. Hamilton contends that he also submitted sufficient

evidence to show that the defendants’ stated reason for firing him was pretextual,

so as to preclude summary judgment on his retaliation claims. Finally, he

challenges the district court’s order granting the defendants’ motion to strike his

demand for a jury trial. Upon careful review of the record and the parties’ briefs,

we affirm.

                                          I.

      We review a district court order granting summary judgment de novo.

Brooks v. Cnty. Comm’n, 446 F.3d 1160, 1161–62 (11th Cir. 2006). Summary

judgment is appropriate when there is no genuine issue as to any material fact and


                                          2
               Case: 14-12849     Date Filed: 03/03/2015    Page: 3 of 9


the moving party is entitled to judgment as a matter of law, viewing all of the facts

in the record in the light most favorable to the non-moving party. Id. at 1162; see

also Fed. R. Civ. P. 56(a). “A genuine factual dispute exists if the jury could

return a verdict for the non-moving party.” Wilson v. B/E Aerospace, Inc., 376
F.3d 1079, 1085 (11th Cir. 2004) (internal quotation marks omitted).

      “The party moving for summary judgment bears the initial responsibility of

informing the district court of the basis for its motion and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Jones v. UPS Ground Freight, 683
F.3d 1283, 1292 (11th Cir. 2012) (internal quotation marks omitted); see also Fed.

R. Civ. P. 56. “The burden then shifts to the non-moving party to rebut that

showing by producing affidavits or other relevant and admissible evidence beyond

the pleadings.” Jones, 683 F.3d at 1292 (internal quotation marks omitted). “The

non-moving party does not satisfy its burden if the rebuttal evidence is merely

colorable, or is not significantly probative of a disputed fact.” Id. (internal

quotation marks omitted).

       Title VII makes it unlawful for an employer to discharge any individual, or

otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of his race. 42 U.S.C.


                                           3
                Case: 14-12849       Date Filed: 03/03/2015       Page: 4 of 9


§ 2000e-2(a)(1). The elements of a 42 U.S.C. § 1981 race-discrimination claim are

the same as a Title VII disparate-treatment claim and therefore need not be

analyzed separately. See Rice-Lamar v. City of Fort Lauderdale, 232 F.3d 836,

843 n.11 (11th Cir. 2000). Decisions construing Title VII similarly are applicable

when considering claims brought under the FCRA, which was patterned after Title

VII. See Fla. Stat. § 760.10(7); Harper v. Blockbuster Entm’t Corp., 139 F.3d
1385, 1387, 1389–90 (11th Cir. 1998). A plaintiff establishes a prima facie case of

discrimination through circumstantial evidence by showing that: “(1) [he] is a

member of a protected class; (2) [he] was subjected to an adverse employment

action; (3) [his] employer treated similarly situated . . . employees [outside of his

class] more favorably; and (4) [he] was qualified to do the job.”1 McCann v.

Tillman, 526 F.3d 1370, 1373 (11th Cir. 2008) (internal quotation marks omitted).

       In a case alleging discriminatory discipline, establishing the third element

requires showing that a similarly situated employee engaged in the same or similar

misconduct but did not receive similar discipline. See Lathem v. Dep’t of Children

& Youth Servs., 172 F.3d 786, 792 (11th Cir. 1999). “We require that the quantity

and quality of the comparator’s misconduct be nearly identical to prevent courts



       1
         Dr. Hamilton has raised no argument on appeal as to direct evidence of discrimination.
See McCann v. Tillman, 526 F.3d 1370, 1373 (11th Cir. 2008) (explaining that the four-element
prima facie case applies in cases concerning circumstantial, rather than direct, evidence of
discrimination).

                                               4
              Case: 14-12849     Date Filed: 03/03/2015   Page: 5 of 9


from second-guessing employers’ reasonable decisions . . . .” Maniccia v. Brown,

171 F.3d 1364, 1368 (11th Cir. 1999).

      Nevertheless, a “failure to produce a comparator does not necessarily doom

the plaintiff’s case.” Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th

Cir. 2011).

      Rather, the plaintiff will always survive summary judgment if he
      presents circumstantial evidence that creates a triable issue concerning
      the employer’s discriminatory intent. A triable issue of fact exists if
      the record, viewed in a light most favorable to the plaintiff, presents a
      convincing mosaic of circumstantial evidence that would allow a jury
      to infer intentional discrimination by the decisionmaker.

Id. (citations and internal quotation marks omitted).

      Dr. Hamilton has identified no comparators with respect to his transfer to the

day shift or his termination, see Burke-Fowler v. Orange Cnty., 447 F.3d 1319,

1323–25 (11th Cir. 2006) (per curiam), and he has submitted insufficient

circumstantial evidence of discriminatory intent to defeat summary judgment, see

Smith, 644 F.3d at 1328. Dr. Loskove’s statement that he lacked confidence that

Dr. Hamilton could be “the face of the department at night” does not support a

reasonable inference of discriminatory intent, given the evidence of Dr. Hamilton’s

multiple performance issues, which included delaying a life-saving emergency

surgery and a post-operative nerve block; failing to comply with various corporate

and departmental requirements; numerous instances of failing to complete charts;

and lying about his failure to pass a required certification exam. Dr. Hamilton
                                          5
              Case: 14-12849     Date Filed: 03/03/2015    Page: 6 of 9


does not point to any relevant factors that would lead us to conclude that Dr.

Loskove intended the seemingly racially benign phrase, which came during a

meeting meant to address Dr. Hamilton’s performance issues, to convey any

discriminatory meaning. See Ash v. Tyson Foods, Inc., 546 U.S. 454, 456, 126 S.

Ct. 1195, 1197 (2006) (per curiam) (“The speaker’s meaning may depend on

various factors including context, inflection, tone of voice, local custom, and

historical usage.”). Nor does the record support Dr. Hamilton’s claims that

Dr. Miles “frequently” criticized him for calling in additional anesthesiologists, or

that a white physician—Dr. Shimon Carmel—engaged in similar conduct with

dissimilar consequences. Finally, Dr. Hamilton has failed to elaborate upon his

conclusory assertion that discriminatory intent may be inferred from Sheridan’s

reason for firing him. Accordingly, he has failed to show that the district court

erred when it granted summary judgment to the defendants on his discrimination

claims.

                                         II.

      Title VII, § 1981, and the FCRA prohibit retaliation by an employer against

an individual because he has (a) opposed any practice prohibited by Title VII or

(b) made a charge of discrimination or participated in a discrimination

investigation or proceeding under Title VII. See 42 U.S.C. § 2000e-3(a); Fla. Stat.

§ 760.10(7); EEOC v. Total Sys. Servs., Inc., 221 F.3d 1171, 1174 (11th Cir.


                                          6
               Case: 14-12849     Date Filed: 03/03/2015    Page: 7 of 9


2000); see also Butler v. Ala. Dep’t of Transp., 536 F.3d 1209, 1212–13 (11th Cir.

2008) (noting that the elements of a retaliation claim are the same under § 1981

and Title VII); Harper, 139 F.3d at 1389–90 (concluding that, because the

plaintiffs had not made out a retaliation claim under Title VII, the district court

also correctly dismissed their FCRA retaliation claim). A prima facie case of

retaliation under Title VII requires the plaintiff to show that: “(1) [he] engaged in

statutorily protected activity; (2) [he] suffered a materially adverse action; and

(3) there was a causal connection between the protected activity and the adverse

action.” Chapter 7 Trustee v. Gate Gourmet, Inc., 683 F.3d 1249, 1258 (11th Cir.

2012) (internal quotation marks omitted); see also 42 U.S.C. § 2000e-3(a). A

complaint about an employment practice constitutes protected opposition only if

the individual explicitly or implicitly communicates a belief that the practice

constitutes unlawful employment discrimination. EEOC Compliance Manual § 8-

II(B)(2) (1998), available at http://www.eeoc.gov/laws/guidance/compliance.cfm;

see also Fed. Express Corp. v. Holowecki, 552 U.S. 389, 399, 128 S. Ct. 1147,

1156 (2008) (stating that the EEOC Manual reflects “a body of experience and

informed judgment to which courts and litigants may properly resort for guidance”

(internal quotation marks omitted)).

      “[W]e may disregard an affidavit submitted solely for the purpose of

opposing a motion for summary judgment when that affidavit is directly


                                           7
               Case: 14-12849     Date Filed: 03/03/2015    Page: 8 of 9


contradicted by deposition testimony.” McCormick v. City of Fort Lauderdale,

333 F.3d 1234, 1240 n.7 (11th Cir. 2003) (per curiam). Unless a party can

adequately explain such a change in his story from previous testimony, we will not

credit the new story. Id.

      Dr. Hamilton has pointed to no evidence showing that he engaged in

protected activities before his termination. Before he was fired, Dr. Hamilton did

not make a charge of discrimination or participate in an investigation or proceeding

under Title VII. See Total Sys. Servs., Inc., 221 F.3d at 1174–75. Nor did he

communicate a belief that his transfer to the day shift constituted unlawful

employment discrimination. See EEOC Compliance Manual § 8-II(B)(2).

Notably, Dr. Hamilton testified in his deposition that he neither said that he

thought he was being moved because of his race when he was told of his transfer

on April 26, 2012, nor complained to Sheridan’s management or human resources

personnel that he had been transferred because of his race. Without further

explanation, Dr. Hamilton’s later statement in his affidavit—that he told

Dr. Loskove on April 26 that his move to the day shift was unfair based on the

performance of white anesthesiologists—is insufficient to create an issue of fact, as

it directly contradicts his prior testimony that he did not refer to race during or after

the April 26 meeting. See McCormick, 333 F.3d at 1240 n.7. Consequently, the




                                           8
              Case: 14-12849     Date Filed: 03/03/2015   Page: 9 of 9


district court did not err when it granted summary judgment to the defendants on

Dr. Hamilton’s retaliation claims.

                                        III.

      Because the district court properly granted summary judgment to the

defendants, its ruling on Dr. Hamilton’s jury-trial demand is moot. Cf. LaMarca v.

Turner, 995 F.2d 1526, 1544 (11th Cir. 1993) (stating that an unconstitutional

denial of a jury trial warrants reversal unless the error was harmless). Accordingly,

we affirm the district court’s grant of summary judgment to the defendants.

      AFFIRMED.




                                         9